Exhibit 99.1 ChinaTel Group CEO, George Alvarez, to Provide Business Update on Wednesday, March 17, Company to Host Investor Update Call and Simultaneous Webcast IRVINE, CA –March 13, 2010 – ChinaTel Group, Inc. (ChinaTel) (OTCBB: CHTL), a leader in high speed wireless broadband and telecommunications infrastructure engineering and construction services, today announced today that it will provide investors with an update on recent business developments on Wednesday, March 17, 2010. Management will host a conference call and simultaneous webcast at 4:30 pm ET on Wednesday, March 17, 2010. Participants should call (800) 322-9079 (United States/Canada) or (404) 665-9920 (International) and provide confirmation code 62988526. A live broadcast of the call will be available on the Company's website at www.ChinaTelGroup.com under the Investor Relations section. A replay of the call will be available approximately two hours after the call and will be available until 11:59 p.m. on Wednesday, March 24, 2010. To listen to the replay, dial 800- 642-1687 (domestic) or 706- 645-9291 (international) and enter the pass code 62988526. The webcast of the event will also be archived on the Company's website for one year under the Investor Relations section. About ChinaTel Group, Inc. ChinaTel Group, Inc. (ChinaTel), through its controlled subsidiaries, provides fixed telephony, conventional long distance, high-speed wireless broadband and telecommunications infrastructure engineering and construction services.
